--------------------------------------------------------------------------------

EXHIBIT 10.10G
 
OFFICER EMPLOYMENT AGREEMENT
 
This Officer Employment Agreement (“Agreement”), dated this 4th day of January,
2012, by and between XOMA (US) LLC (“XOMA” or the “Company”), a Delaware limited
liability company with its principal office at 2910 Seventh Street, Berkeley,
California, and John Varian (“Employee”), an individual residing at 930 Noe
Street, San Francisco, California 94114.
 
WHEREAS, the Company wishes to enter into this Agreement to retain or assure the
Company of the continued services of Employee; and
 
WHEREAS, Employee is willing to enter into this Agreement and to serve or to
continue to serve in the employ of the Company upon the terms and conditions
hereinafter provided;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:  
 
  1.   Employment.  The Company agrees to employ or to continue to employ
Employee, and Employee agrees to be or continue to be employed by the Company,
for the period referred to in Section 3 hereof and upon the other terms and
conditions herein provided.  
 
  2.   Position and Responsibilities.   Employee shall devote his reasonable
best efforts and substantially all of his time and attention to his employment
by the Company.  He shall perform the duties of Chief Executive Officer, and/or
such other reasonable duties as may be determined from time to time by the
Chairman of the Board of Directors of the Company (“Chairman”). During his
employment with the Company, Employee may not accept part time consulting or
other business or non-profit opportunities without first obtaining written
approval from the Chairman; provided that Employee may serve on the board of
directors of up to two additional companies at any one time not in “direct
competition” (as that term is defined in Section 8(a) hereof) with the Company
with the approval of the Chairman, which approval will not be unreasonably
withheld.    
 
  3.   Term of Employment.  This Agreement shall become effective and the term
of employment pursuant to this Agreement shall commence on January 4, 2012 and
continue until January 3, 2013.  This Agreement will be automatically extended
(without further action by the parties) for an additional one–year term
thereafter and again on each subsequent one-year anniversary thereof unless it
is terminated by either the Employee or the Company at any time with thirty (30)
days prior written notice, unless Employee is otherwise terminated by the
Company or he resigns from the Company pursuant to Section 6 hereof.
 
  4.   Compensation and Reimbursement of Expenses.  
 
(a)     Compensation. For all services rendered by Employee as Chief Executive
Officer, during his employment under this Agreement, the Company shall pay
Employee as compensation a base salary at a rate of not less than $475,000.00
per annum. In addition, Employee shall be a participant in the Company’s CEO
Incentive Compensation Plan (“CICP”).  All taxes and governmentally required
withholding shall be deducted in conformity with applicable laws.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)     Share Options.  Employee will be granted share options and/or other
share or share-based awards from time to time as per the Company’s standard
practices and subject to approval by the Company’s Board of Directors.
 
(c)     Reimbursement of Expenses. The Company shall pay or reimburse Employee
for all reasonable travel and other expenses incurred by Employee in performing
his obligations under this Agreement in a manner consistent with past Company
practice. The Company further agrees to furnish Employee with such assistance
and accommodations as shall be suitable to the character of Employee’s position
with the Company, adequate for the performance of his duties and consistent with
past Company practice.
 
(d)     Vacation.  Employee will be entitled to four weeks of vacation time each
year during the term of this Agreement.
 
  5.   Participation in Benefit Plans. The payments provided in Section 4 hereof
are in addition to benefits Employee is entitled to under any group
hospitalization, health, dental care, disability insurance, surety bond, death
benefit plan, travel and/or accident insurance, other allowance and/or executive
compensation plan, including, without limitation, any senior staff incentive
plan, capital accumulation programs, restricted or non-restricted share purchase
plan, share option plan, retirement income or pension plan or other present or
future group employee benefit plan or program of the Company for which key
executives are or shall become eligible, and Employee shall be eligible to
receive during the period of his employment under this Agreement, all benefits
and emoluments for which key executives are eligible under every such plan or
program to the extent permissible under the general terms and provisions of such
plans or programs and in accordance with the provisions thereof.  
 
  6.   Termination of Employment.  
 
                 (a)                    Termination by Employee.  As provided in
Section 3, Employee has the right to terminate his employment with the Company
at any time and for any reason.  Employee will not be entitled to any severance
pay or other benefits from the Company if he terminates his employment with the
Company, except if such termination is for Good Reason in accordance with the
terms hereof.  In case of termination of this Agreement for Good Reason by
Employee, Employee shall be entitled to the  severance pay and other benefits
set forth in Section 7 hereof.  “Good Reason” shall mean, unless remedied by the
Company within sixty (60) days after the receipt of written notice from the
Employee as provided below or consented to in writing by the Employee, (i) the
material diminution of any material duties or responsibilities of the Employee;
or (ii) a material reduction in the Employee's base salary; provided, however,
that the Employee must have given written notice to the Company of the existence
of any such condition within ninety (90) days after the initial existence
thereof (and the failure to provide such timely notice will constitute a waiver
of the Employee’s ability to terminate employment for Good Reason as a result of
such condition), and the Company will have a period of sixty (60) days from
receipt of such written notice during which it may remedy the condition;
provided further, however, that any termination of employment by the Employee
for Good Reason must occur not later than one hundred eighty (180) days
following the initial existence of the condition giving rise to such Good Reason
in order to qualify for the severance pay and other benefits set forth in
Section 7 hereof.  
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)     Termination by the Company Without Cause.  Employee may be terminated by
the Company without Cause (as defined below), but in such case, Employee shall
be entitled to the severance pay and other benefits set forth in Section 7
hereof.
 
(c)     Termination Upon Death or Permanent Disability.  Except as required by
law and as provided in Section 7 hereof, all benefits and other rights of
Employee hereunder shall be terminated by the death or permanent disability of
the Employee.  For the purposes of this Agreement, permanent disability is
defined as Employee being incapable of performing his duties to the Company by
reason of any medically determined physical or mental impairment that can be
expected to last for a period of more than six consecutive months from the first
date of the Employee’s absence due to the disability.  The Company will give
Employee at least four weeks written notice of termination due to such
disability.
 
(d)     Termination by the Company for Cause.  The Company may terminate
Employee’s employment for cause, in which case, Employee will not be entitled to
any severance pay.  For the purposes of this Agreement, the Company will have
Cause to terminate Employee’s employment as the result of:
 
          (i)  willful material fraud or material dishonesty in connection with
Employee’s performance hereunder;
 
          (ii)  failure by Employee to materially perform the material duties of
his job as Chief Executive Officer, as documented pursuant to the Company’s
performance management process and procedures;
 
          (iii)  material breach of this Agreement or the Company’s policies set
forth on the Company’s Intranet Portal under “Policy Manual”;
 
          (iv)  misappropriation of a material business opportunity of the
Company;
 
          (v)  misappropriation of any Company funds or property;  or
 
          (vi)  conviction of, or the entering of, a plea of guilty, or no
contest, with respect to a felony or the equivalent thereof.
 
(e)     Notice and Opportunity to Cure.  Notwithstanding the foregoing, it shall
be a condition precedent to the Company’s right to terminate the Employee’s
employment for the reasons set forth in Sections 6(d)(ii) or (iii) of this
Agreement that (i) the Company shall first have given the Employee written
notice stating with specificity the reason for the termination (“breach”) and
(ii) if such breach is capable of cure or remedy, Employee will have a period of
thirty (30) days after the notice is given to remedy the breach, unless such
breach cannot be cured or remedied within thirty (30) days, in which case the
period for remedy or cure shall be extended for a reasonable time (not to exceed
an additional thirty (30) days), provided the Employee has made and continues to
make a diligent effort to effect such remedy or cure.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(f)     Resignation from the Board of Directors of the Company’s Parent Company
(“Board”).  If Employee is a member of the Board at the time of termination of
his employment with the Company (regardless of the reason(s) therefor), Employee
shall be deemed to have resigned from the Board effective as of the date of such
termination of employment, unless Employee and the Company agree otherwise in
writing.
 
(g)     Return of Company Property.  Upon termination of employment for any
reason, Employee shall immediately return to the Company all documents,
telephones, computers, pagers, keys, credit cards, other property and records of
the Company, and all copies thereof, within Employee’s possession, custody or
control. 
 
  7.   Severance Pay and Other Benefits.  The following provisions of this
Section 7 shall apply upon the occurrence of an event of termination as provided
in Section 6(a) for Good Reason, Section 6(b) or Section 6(c).
 
(a)     Cash Severance Pay.  The Company shall pay Employee, or in the event of
his subsequent death or permanent disability, his beneficiary or beneficiaries
of his estate, as the case may be, as severance pay or liquidated damages, or
both, (i) a severance payment in an amount equal to Employee’s annual base
salary as in effect immediately prior to the termination, and (ii) a severance
payment equal to  a prorated portion of the Employee’s annual target bonus in
effect for the fiscal year in which the termination occurs calculated by
multiplying the annual target bonus by a fraction, the numerator of which shall
be the number of calendar months (including a portion of any such month) during
which the Employee was employed by the Company prior to the occurrence of the
termination during such fiscal year, and the denominator of which shall be 12;
provided that if Employee has been an officer of the Company for less than one
year at the time of such termination, Employee’s severance pay shall be limited
to an amount equal to .5 times Employee’s annual base salary as in effect
immediately prior to the termination ; and provided further, if Employee is
terminated other than for Cause under Section 6(d) above, after December 31 of
any year in which he was a participant in the CICP, Employee shall be entitled
to receive his bonus payment for the year just ended consistent with his
performance against his CICP objectives.  Such severance payments shall be in
lieu of any other severance payment to which the Employee shall be entitled as a
result of such termination pursuant to this Agreement, any other employment
agreement with or offer letter from the Company or any of its affiliates or the
Company’s or any of its affiliate’s then existing severance plans and policies,
except in those circumstances where the provisions of the Change of Control
Severance Agreement, effective as of January 4, 2012, between Employee and XOMA
Ltd., by such agreement’s express terms, apply, in which case the provisions of
such agreement providing for severance payment(s) to Employee as a result of
such termination shall apply in lieu of the provisions of this Agreement
relating thereto.  The severance payment described in Section 7(a)(i) above,
shall be paid in monthly installments over twelve (12) months (the “Severance
Payment Period”), with the first two (2) of such monthly installments being paid
after expiration of any revocation period therefore and sixty (60) days after
the date of termination and the remaining monthly installments being paid
monthly thereafter until fully paid. The severance payments described in Section
7(a)(ii) above, shall be paid in a lump sum sixty (60) days after the date of
termination; provided, however, that all of such severance payments shall be
subject to the requirements of Section 7(c) and Section 7(e) below.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)     Group Health Coverage and Certain Other Benefits.  In addition, during a
period of twelve (12) months following an event of termination under Section
6(a), for Good Reason only, or Section 6(b), (i) the Company shall pay for the
full cost of the coverage   of the Employee and Employee’s spouse and eligible
dependents under any group health plans of the Company on the date of such
termination of employment at the same level of health (i.e., medical, vision and
dental) coverage and benefits as in effect for the Employee or such covered
dependents on the date immediately preceding the date of the Employee’s
termination; provided, however, that (A)  Employee and Employee’s spouse and
eligible dependents each constitutes a qualified beneficiary, as defined in
Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”); and (B)  Employee elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA; and (ii) if Employee is, at
the time of such termination, an eligible participant in the Company’s mortgage
differential program, the Company shall continue to make mortgage assistance
payments to Employee pursuant to such program as in effect at the time of such
termination.  Notwithstanding the foregoing, the payments by the Company for
such group health coverage and/or mortgage assistance, as applicable, shall
cease prior to the expiration of the twelve (12) month period in this Section
7(b) upon the employment of the Employee by another employer.  Furthermore, if,
at the time of the termination of Employee’s employment under paragraph 6(a),
Employee is the obligor of a “forgivable” loan (i.e., a loan which by its terms
is to be considered forgiven by the Company and paid by the obligor in
circumstances other than actual repayment) from the Company, then,
notwithstanding any provisions of such loan to the contrary, the outstanding
balance of such loan shall be immediately due and payable, together with any
accrued and unpaid interest thereon.
 
(c)     Section 409A of the Code.  Notwithstanding any provision to the contrary
in this Agreement, if the Employee is deemed on the date of his  “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company to be a “specified employee” (within the meaning of Treas. Reg.
Section 1.409A-1(i)), then with regard to any payment or benefit (including,
without limitation, any mortgage assistance payment or loan forgiveness referred
to above) that is considered deferred compensation under Section 409A of the
code payable on account of a “separation from service” that is required to be
delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into account
any applicable exceptions to such requirement), such payment or benefit shall be
made or provided on the date that is the earlier of (i) the expiration of the
six (6)-month period measured from the date of the Employee’s “separation from
service,” or (ii) the date of the Employee’s death (the “Delay Period”).  Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 7(c) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.  Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment, references to the Employee’s “termination of
employment” (and corollary terms) with the Company shall be construed to refer
to Employee’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(d)             Outplacement Program.  Upon the occurrence of an event of
termination under Section 6(a) for Good Reason or Section 6(b), Employee will
immediately become entitled to participate in a twelve (12) month executive
outplacement program provided by an executive outplacement service selected by
the Company, at the Company’s expense not to exceed fifteen thousand dollars
($15,000) paid directly to the outplacement service.
 
(e)     Release of Claims.  As a condition of entering into this Agreement and
receiving the severance benefits under this Section 7, Employee agrees to
execute, on or before the date that is fifty (50) days following the date of
termination, and not revoke a release of claims agreement substantially in the
form attached hereto as Exhibit A upon the termination of the Employee’s
employment with the Company.  Such release shall not, however, apply to the
rights and claims of the Employee under this Agreement, any indemnification
agreement between the Employee and XOMA Ltd. (or its successor or acquirer), the
bye-laws of XOMA Ltd. (or its successor or acquirer), the share award agreements
between the Employee and XOMA Ltd. (or its successor or acquirer), or any
employee benefit plan of which the Employee is a participant and under which all
benefits due under such plan have not yet been paid or provided.
 
  8.   Post-Termination Obligations. All payments and benefits provided to
Employee under this Agreement shall be subject to Employee’s compliance with the
following provisions during the term of his employment and for the Severance
Payment Period:  
 
(a)     Confidential Information and Competitive Conduct. Employee shall not, to
the detriment of the Company, or any of its affiliates, disclose or reveal to
any unauthorized person any trade secret or other confidential information
relating to the Company or its affiliates or to any businesses operated by them,
and Employee confirms that such information constitutes the exclusive property
of the Company. Employee shall not otherwise act or conduct himself to the
material detriment of the Company or its affiliates, or in a manner which is
inimical or contrary to the interests thereof, and, for a period of twelve (12)
months following an event of termination under Sections 6(a) or (b), shall not,
directly or indirectly, engage in or render any service (whether to a person,
firm or business) in direct competition with the Company; provided, however,
that Employee’s ownership of less than five percent (5%) of the outstanding
stock of a corporation shall not itself be deemed to constitute such
competition. Employee recognizes that the possible restrictions on his
activities which may occur as a result of his performance of his obligations
under this Section 8 are required for the reasonable protection of the Company
and its investments.  For purposes hereof, “in direct competition” means engaged
in the research, development and/or marketing and sale of biological materials
intended for use as therapeutic products in one or more of the same indications,
and that utilize one or more of the same scientific bases (e.g., in the case of
a therapeutic antibody, targets the same signal initiating pathway), as a
product or product candidate the research, development and/or marketing and sale
of which is an active part of the Company’s business plan at the time of
Employee’s termination.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b)     Agreement Not to Solicit Employees.  Employee agrees that during the
term of his employment with the Company or any entity owned by or affiliated
with the Company (whether pursuant to this Agreement or otherwise), and for one
(1) year following the termination thereof for any reason whatsoever, he will
not, either directly or indirectly, on his own behalf or in the service or on
behalf of others, solicit or divert, attempt to solicit or divert or induce or
attempt to induce to discontinue employment with the Company, or any subsidiary
or affiliate thereof, any person employed by the Company, or any subsidiary or
affiliate thereof, whether or not such employee is a full time employee or a
temporary employee of the Company, or any subsidiary or affiliate thereof, and
whether or not such employment is for a determined period or is at-will.
 
(c)     Non-Disparagement.  The Employee and the Company agree to refrain from
(i) any defamation, libel or slander or any communication of any facts or
opinions that might tend to disparage, degrade or harm the reputation of the
other and its respective officers, directors, employees, representatives,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations and assigns or (ii) tortious interference
with the contracts and relationships of the other and its respective officers,
directors, employees, representatives, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns.  
 
(d)     Failure of Employee to Comply. If, for any reason other than death or
disability, Employee shall, without written consent of the Company, fail to
comply with the provisions of Sections 8(a), (b) or (c)  above, (i) his rights
to any future payments or other benefits hereunder shall terminate immediately;
(ii) the Company’s obligations to make such payments and provide such benefits
shall cease immediately; and (iii) Employee shall refund to the Company all
termination payments received by Employee pursuant to this Agreement.  
 
(e)     Understanding of Covenants.  The Employee represents that the Employee
(i) is familiar with the foregoing covenants not to compete, not to solicit  and
not to disparage, and (ii) is fully aware of the Employee’s obligations
hereunder, including, without limitation, the reasonableness of the length of
time, scope and geographic coverage of the covenant not to compete.
 
(f)     Remedies. Employee agrees that monetary damages would not be adequate
compensation for any loss incurred by the Company by reason of a breach of the
provisions of this Section 8 and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.
 
 
-7-

--------------------------------------------------------------------------------

 
 
  9.   General Provisions.  
 
(a)     Binding Agreement. This Agreement shall be binding upon, and inure to
the benefit of, Employee and the Company and their respective permitted
successors and assigns.  
 
(b)                    Compliance with Section 409A of the Code.
 
(i)                     It is intended that this Agreement will comply with
Section 409A of the Code and any regulations and guidelines promulgated
thereunder (collectively, “Section 409A”), to the extent the Agreement is
subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent.  If an amendment of the Agreement is necessary in order for it
to comply with Section 409A, the parties hereto will negotiate in good faith to
amend the Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible.  No action or failure to act pursuant
to this Section 9(b) shall subject the Company to any claim, liability, or
expense, and the Company shall not have any obligation to indemnify or otherwise
protect the Employee from the obligation to pay any taxes, interest or penalties
pursuant to Section 409A.
 
(ii)                    With respect to any reimbursement or in-kind benefit
arrangements of the Company and its subsidiaries that constitute deferred
compensation for purposes of Section 409A, except as otherwise permitted by
Section 409A, the following conditions shall be applicable: (A) the amount
eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (except that the health and dental plans may impose a limit
on the amount that may be reimbursed or paid), (B) any reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (C) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another
benefit.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days after termination of employment”), the actual date of payment within
the specified period shall be within the sole discretion of the
Company.  Whenever payments under this Agreement are to be made in installments,
each such installment shall be deemed to be a separate payment for purposes of
Section 409A.
 
(c)                    Notices.  Notices and all other communications
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid.  In the case of
the Employee, mailed notices shall be addressed to the Employee at the home
address that the Employee most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
 
 
 10.   Successors.
 
(a)                    Company’s Successors. Any successor to the Company
(whether direct or indirect and whether by purchase, lease, merger,
amalgamation, consolidation, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets shall assume the Company’s
obligations under this Agreement and agree expressly to perform the Company’s
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)                   Employee’s Successors.  Without the written consent of the
Company, the Employee shall not assign or transfer this Agreement or any right
or obligation under this Agreement to any other person or
entity.  Notwithstanding the foregoing, the terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  
 
 11.   Miscellaneous Provisions.  
 
(a)                    Amendment of Agreement. This Agreement may not be
modified or amended except by an instrument in writing signed by the parties
hereto.  
 
(b)                    Waiver. No term or condition of this Agreement shall be
deemed to have been waived except by written instrument of the party charged
with such waiver. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived.  
 
 12.   Severability. In the event any provision of this Agreement or any part
hereof is held invalid, such invalidity shall not affect any remaining part of
such provision or any other provision. If any court construes any provision of
this Agreement to be illegal, void or unenforceable because of the duration or
the area or matter covered thereby, such court shall reduce the duration, area
or matter of such provision, and, in its reduced form, such provision shall then
be enforceable and shall be enforced.  
 
 13.   Governing Law. This Agreement has been executed and delivered in the
State of California, and its validity interpretation, performance, and
enforcement shall be governed by the laws of said State.  The parties agree that
any legal disputes concerning this Agreement, or Employee’s next employment,
will be filed in Alameda County, California.
 
 14.   Legal Fees. If any action or proceeding in arbitration or law is
commenced to enforce any of the provisions or rights under this Agreement or
Exhibit A hereto, the unsuccessful party to such action or proceeding, as
determined by arbitration or by the court in a final judgment or decree, will
pay the successful party all costs, expenses, and reasonable attorney’s fees
incurred therein by such party (including, without limitation, such costs,
expenses and fees on any appeal), and if such successful party will recover
judgment in any such action or proceedings, such costs, expenses and attorneys’
fees will be included as part of such judgment.
 
 
-9-

--------------------------------------------------------------------------------

 
 
 15.   Arbitration.  All claims or controversies between Employee and the
Company relating in any manner whatsoever to Employee’s employment with the
Company or the termination of that employment shall be resolved by arbitration
in front of one neutral arbitrator in accordance with the then applicable
Employment Dispute Resolution rules of the American Arbitration Association
(“the AAA Rules”).  Claims subject to arbitration shall include contract claims,
tort claims and claims relating to compensation and stock options, as well as
claims based on any federal, state, or local law, statute, or regulation,
including but not limited to any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the California Fair Employment and Housing Act
(“Arbitrable Claims”).  However, claims for unemployment insurance, claims under
applicable workers’ compensation laws, and claims under the National Labor
Relations Act shall not be subject to arbitration.  The arbitrator shall apply
the same substantive law, with the same statutes of limitations and same
remedies that would apply if the claims were brought in a court of law.  The
arbitrator shall have the authority to consider and decide pre-hearing motions,
including dispositive motions.
 
 16.   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument
 
 17.   Effect of Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and, effective as of January 4, 2012,
shall replace and supersede all prior employment agreements between the Company
and Employee, but shall not replace or supersede the Change of Control Severance
Agreement referred to above, any indemnification agreement between the Employee
and XOMA Ltd. (or its successor or acquirer), the share award agreements between
the Employee and XOMA Ltd. (or its successor or acquirer), or any employee
benefit plan in which the Employee is a participant and under which all benefits
due under such plan have not yet been paid or provided.  
 
IN WITNESS WHEREOF, each of the parties hereto has signed this Agreement, and it
shall be effective as of January 4, 2012.  
 

 
XOMA (US) LLC
           
By:
Christopher J. Margolin
   
Vice President, General Counsel and Secretary
            John Varian

 





 
-10-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM RELEASE OF CLAIMS AGREEMENT
 
This Release of Claims Agreement (this “Agreement”) is made and entered into by
and between XOMA (US) LLC (the “Company”) and John Varian (the “Employee”).
 
WHEREAS, the Employee was employed by the Company; and
 
WHEREAS, the Company and the Employee have entered into an Officer Employment
Agreement effective as of January 4, 2012 (the “Employment Agreement”).
 
NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee (collectively referred to as the
“Parties”) desiring to be legally bound do hereby agree as follows:
 
1.  Termination.  The Employee’s employment with the Company terminated on
___________, 20__.
 
2.  Consideration.  Subject to and in consideration of the Employee’s full and
complete release of claims as provided herein, the Company has agreed to pay the
Employee certain benefits and the Employee has agreed to provide certain
benefits to the Company, both as set forth in the Employment Agreement.
 
3.  Release of Claims.  The Employee agrees that the foregoing consideration
represents settlement in full of all currently outstanding obligations owed to
the Employee by the Company.  The Employee, on the Employee’s own behalf and the
Employee’s respective heirs, family members, executors and assigns, hereby fully
and forever releases the Company and its past, present and future officers,
agents, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, parents, predecessor and successor
corporations, and assigns, from, and agrees not to sue or otherwise institute or
cause to be instituted any legal or administrative proceedings concerning any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that the Employee
may possess arising from any omissions, acts or facts that have occurred up
until and including the Effective Date (as defined below) of this Agreement
including, without limitation:
 
(a) any and all claims relating to or arising from the Employee’s employment
relationship with the Company and the termination of that relationship;
 
(b) any and all claims relating to, or arising from, the Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law and securities fraud
under any state or federal law;
 
(c) any and all claims based on contract, tort or statute including, but not
limited to, claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, breach of contract (both express and
implied), breach of a covenant of good faith and fair dealing (both express and
implied), promissory estoppel, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, unfair business
practices, defamation, libel, slander, negligence, personal injury, assault,
battery, invasion of privacy, false imprisonment and conversion;
 
 
-11-

--------------------------------------------------------------------------------

 
 
(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act,
and/or the California Labor Code and all amendments to each such Act/statute  as
well as the regulations issued thereunder;
 
(e) any and all claims for violation of the federal or any state constitution;
 
(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
 
(g) any and all claims for attorneys’ fees and costs.
 
The Employee agrees that the release set forth in this Section 3 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  Notwithstanding the foregoing, this release does not extend to any
obligations now or subsequently incurred under this Agreement, the
post-termination obligations set forth in Section 8 of the Employment Agreement,
the Indemnification Agreement between the Employee and the Company (or its
successor or acquirer), the outstanding stock award agreements between the
Employee and the Company (or its successor or acquirer), or any employee benefit
plan of which the Employee is a participant and under which all benefits due
under such plan have not yet been paid or provided.
 
4.  Acknowledgment of Waiver of Claims under ADEA.  The Employee acknowledges
that the Employee is waiving and releasing any rights the Employee may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that this
waiver and release is knowing and voluntary.  The Employee and the Company agree
that this waiver and release does not apply to any rights or claims that may
arise under the ADEA after the Effective Date of this Agreement.  The Employee
acknowledges that the consideration given for this waiver and release agreement
is in addition to anything of value to which the Employee was already
entitled.  The Employee further acknowledges that the Employee has been advised
by this writing that (a) the Employee should consult with an attorney prior to
executing this Agreement; (b) the Employee has at least twenty-one (21) days
within which to consider this Agreement; (c) the Employee has seven (7) days
following the execution of this Agreement by the Parties to revoke the
Agreement; and (d) this Agreement shall not be effective until the revocation
period has expired.  Any revocation should be in writing and delivered to the
Legal Department at the Company by the close of business on the seventh (7th)
day from the date that the Employee signs this Agreement.
 
 
-12-

--------------------------------------------------------------------------------

 
 
5.  Civil Code Section 1542.  The Employee represents that the Employee is not
aware of any claims against the Company other than the claims that are released
by this Agreement.  The Employee acknowledges that the Employee has been advised
by legal counsel and is familiar with the provisions of California Civil Code
Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER OR HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HER OR HIM MUST HAVE MATERIALLY AFFECTED HER OR HIS SETTLEMENT WITH
THE DEBTOR.
 
The Employee, being aware of said code section, agrees to expressly waive any
rights the Employee may have thereunder, as well as under any other statute or
common law principles of similar effect.
 
6.  No Pending or Future Lawsuits.  The Employee represents that the Employee
has no injuries that have not yet been reported to the Company’s workers’
compensation carrier and no lawsuits, claims or actions pending in the
Employee’s name, or on behalf of any other person or entity, against the Company
or any other person or entity referred to herein.  The Employee also represents
that the Employee does not intend to bring any claims on the Employee’s own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein except, if necessary, with respect to
the agreements listed in the last sentence of Section 4 of this Agreement.
 
7.  Confidentiality.  The Employee agrees to use the Employee’s best efforts to
maintain in confidence the existence of this Agreement, the contents and terms
of this Agreement, and the consideration for this Agreement (hereinafter
collectively referred to as “Release Information”).  The Employee agrees to take
every reasonable precaution to prevent disclosure of any Release Information to
third parties and agrees that there will be no publicity, directly or
indirectly, concerning any Release Information.  The Employee agrees to take
every precaution to disclose Release Information only to those attorneys,
accountants, governmental entities and family members who have a reasonable need
to know of such Release Information.
 
8.  No Adverse Cooperation.  The Employee agrees the Employee will not act in
any manner that might damage the business of the Company.  The Employee agrees
that the Employee will not counsel or assist any attorneys or their clients in
the presentation or prosecution of any disputes, differences, grievances,
claims, charges or complaints by any third party against the Company and/or any
officer, director, employee, agent, representative, shareholder or attorney of
the Company, unless compelled under a subpoena or other court order to do so.
 
9.  Costs.  The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.
 
10.    Authority.  The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.  The
Employee represents and warrants that the Employee has the capacity to act on
the Employee’s own behalf and on behalf of all who might claim through the
Employee to bind them to the terms and conditions of this Agreement.
 
 
-13-

--------------------------------------------------------------------------------

 
 
11.    No Representations.  The Employee represents that the Employee has had
the opportunity to consult with an attorney, and has carefully read and
understands the scope and effect of the provisions of this Agreement.  Neither
party has relied upon any representations or statements made by the other party
hereto which are not specifically set forth in this Agreement.
 
12.   Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
13.    Entire Agreement.  This Agreement and the Employment Agreement and the
agreements and plans referenced therein represent the entire agreement and
understanding between the Company and the Employee concerning the Employee’s
separation from the Company, and supersede and replace any and all prior
agreements and understandings concerning the Employee’s relationship with the
Company and the Employee’s compensation by the Company.  This Agreement may only
be amended in writing signed by the Employee and an executive officer of the
Company.
 
14.    Governing Law.  This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
 
15.    Effective Date.  This Agreement is effective eight (8) days after it has
been signed by the Parties (the “Effective Date”) unless it is revoked by the
Employee within seven (7) days of the execution of this Agreement by the
Employee.
 
16.    Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
17.    Voluntary Execution of Agreement.  This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims.  The Parties acknowledge
that:
 
(a) they have read this Agreement;
 
(b) they have been represented in the preparation, negotiation and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
 
(c) they understand the terms and consequences of this Agreement and of the
releases it contains; and
 
(d) they are fully aware of the legal and binding effect of this Agreement.
 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 

 
XOMA (US) LLC
           
 
By:
          Title:            Date:         

 

  EMPLOYEE          
Name:
         
Date:
 

 
 
  -15-

--------------------------------------------------------------------------------